DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are pending.

Claim Objections
Claim 10 is objected to because of the following informalities:

Claim 10 recites "/", for example input/output.  It renders the claim unclear because it has an alternative meaning which does not positively identify the claims limitation.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 8-11, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (Pub. No.: US 20130028088 A1), hereinafter Do, in view of Patwardhan et al. (Pub. No.: US 20090201818 A1), hereinafter Patwardhan.

With respect to claim 1, Do teaches An operation method of a terminal for transmitting and receiving data in a wireless communication system, the operation method comprising: 
identifying at least one missing data packet from among a plurality of data packets transmitted from an external device (figure 2, [0076-0077, 0080-0081], identifying at least one missing data packet from among a plurality of data packets transmitted from an external device/server); 
identifying an event corresponding to the at least one missing data packet ([0080-0081], identifying an event/burst-loss corresponding to the at least one missing data packet).

Although Do teaches corresponding to the identified event as set forth above.  Do does not explicitly teach setting a time period for receiving the at least one missing data packet based on a network metric data.  

However, Patwardhan teaches setting a time period for receiving the at least one missing data packet based on a network metric data ([0070], Once the missing packet is identified, the variable abort timer can be initiated at event 1010--this can include starting an abort timer upon making the determination (e.g., a duration of the abort timer is variable based upon a condition of the communication channel and the abort timer duration is a length of time for the missing packet to be collected as part of the transmission sequence).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Patwardhan, setting a time period for receiving the at least one missing data packet based on a network metric data, into the teachings of Do, in order to manage multiple multimedia services and to improve performance of the system (Patwardhan, [0003, 0007]).

With respect to claim 2, Do teaches wherein the event comprises at least one of burst loss (BL) ([0080-0081], a burst-loss).

With respect to claim 4, Do teaches when the event is identified to be the BL ([0080-0081], a burst-loss event); and identifying a state of an edge node corresponding to a network state of the terminal (FIGS. 3A to 3C, [0082-0085], a state of an edge node/server corresponding to a network state of the terminal/client).

Although Do teaches the identified state of the edge node as set forth above.  Do does not explicitly teach setting a time period for receiving the at least one missing data packet.  

However, Patwardhan teaches setting a time period for receiving the at least one missing data packet ([0070], Once the missing packet is identified, the variable abort timer can be initiated at event 1010--this can include starting an abort timer upon making the determination (e.g., a duration of the abort timer is variable based upon a condition of the communication channel and the abort timer duration is a length of time for the missing packet to be collected as part of the transmission sequence).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Patwardhan, setting a time period for receiving the at least one missing data packet, into the teachings of Do, in order to manage multiple multimedia services and to improve performance of the system (Patwardhan, [0003, 0007]).

With respect to claim 8, Patwardhan teaches receiving the at least one missing data packet from the external device during the set time period ([0070], Once the missing packet is identified, the variable abort timer can be initiated at event 1010--this can include starting an abort timer upon making the determination (e.g., a duration of the abort timer is variable based upon a condition of the communication channel and the abort timer duration is a length of time for the missing packet to be collected as part of the transmission sequence).

With respect to claim 9, Do teaches when the event is identified to be the BL or the CPL, transmitting a probe packet to the external device (figure 3, [0081-0084]); and receiving the at least one missing data packet retransmitted from the external device, after receiving an ACK for the transmitted probe packet (figure 3, [0081-0084]).

With respect to claim 10, Do teaches A terminal for transmitting and receiving data in a wireless communication system, the terminal comprising: 
an input/output interface (figure 2, [0066, 0077, an input/output interface); 
a memory storing one or more instructions ([0049], a mass storage device (e.g. a FLASH memory), or in a hardware device implemented to achieve execution of instructions); and 
at least one processor configured to execute the one or more instructions stored in the memory to ([0047-0049], a general purpose computer…): 
identify at least one missing data packet from among a plurality of data packets transmitted from an external device (figure 2, [0076-0077, 0080-0081], identifying at least one missing data packet from among a plurality of data packets transmitted from an external device/server), identify an event corresponding to the at least one missing data packet ([0080-0081], identifying an event/burst-loss corresponding to the at least one missing data packet).

Although Do teaches corresponding to the identified event as set forth above.  Do does not explicitly teach setting a time period for receiving the at least one missing data packet based on a network metric data.  

However, Patwardhan teaches setting a time period for receiving the at least one missing data packet based on a network metric data ([0070], Once the missing packet is identified, the variable abort timer can be initiated at event 1010--this can include starting an abort timer upon making the determination (e.g., a duration of the abort timer is variable based upon a condition of the communication channel and the abort timer duration is a length of time for the missing packet to be collected as part of the transmission sequence).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Patwardhan, setting a time period for receiving the at least one missing data packet based on a network metric data, into the teachings of Do, in order to manage multiple multimedia services and to improve performance of the system (Patwardhan, [0003, 0007]).

With respect to claim 11, this claim recites the method of claim 2, and it is rejected for at least the same reasons.

With respect to claim 13, this claim recites the method of claim 4, and it is rejected for at least the same reasons.

With respect to claim 17, this claim recites the method of claim 8, and it is rejected for at least the same reasons.

With respect to claim 18, this claim recites the method of claim 9, and it is rejected for at least the same reasons.

With respect to claim 19, Do teaches A non-transitory computer-readable readable medium having stored thereon a program for performing a method comprising: 
identifying at least one missing data packet from among a plurality of data packets transmitted from an external device (figure 2, [0076-0077, 0080-0081], identifying at least one missing data packet from among a plurality of data packets transmitted from an external device/server); 
identifying an event corresponding to the at least one missing data packet ([0080-0081], identifying an event/burst-loss corresponding to the at least one missing data packet).

Although Do teaches corresponding to the identified event as set forth above.  Do does not explicitly teach setting a time period for receiving the at least one missing data packet based on a network metric data.  

However, Patwardhan teaches setting a time period for receiving the at least one missing data packet based on a network metric data ([0070], Once the missing packet is identified, the variable abort timer can be initiated at event 1010--this can include starting an abort timer upon making the determination (e.g., a duration of the abort timer is variable based upon a condition of the communication channel and the abort timer duration is a length of time for the missing packet to be collected as part of the transmission sequence).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Patwardhan, setting a time period for receiving the at least one missing data packet based on a network metric data, into the teachings of Do, in order to manage multiple multimedia services and to improve performance of the system (Patwardhan, [0003, 0007]).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Do, in view of Patwardhan, and further in view of ZHUANG (Pub. No.: US 20110110230 A1), hereinafter ZHUANG.

With respect to claim 5, Patwardhan teaches receiving the at least one missing data packet during the set the time period ([0070], a determination can be made if a long enough time passes between requests for a packet to be re-transmitted, collected, and/or processed) and retransmission ([0070]).

The combination of Do and Patwardhan does not explicitly teach based on a coordinated Snoop and automatic repeat request (ARQ).

However, ZHUANG teaches based on a coordinated Snoop and automatic repeat request (ARQ) ([0006], the Snoop protocol introduces an Auto-Repeat Request ( ARQ) mechanism for transmitting data packets).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of ZHUANG, based on a coordinated Snoop and automatic repeat request (ARQ), into the teachings of Do and Patwardhan, in order for controlling congestion of a wireless multi-hop network (ZHUANG, [0002]).

With respect to claim 14, this claim recites the method of claim 5, and it is rejected for at least the same reasons.

Allowable Subject Matter

Claims 3, 6-7, 12, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469